Citation Nr: 0203948	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  00-03 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to an effective date earlier than May 12, 
1994, for the grant of service connection for status post 
myocardial infarction, coronary artery disease with 
hypertension, and cardiomegaly.

2.  Whether a May 1990 RO rating decision denying service 
connection for hypertension contains clear and unmistakable 
error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and N. Simon


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
February 1965, and from August 1965 to October 1968.  He also 
had periods of reserve duty during the years from 1971 to 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a series of rating determinations made in 
rating decisions dated in May 1999, July 1999, and October 
1999, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, that established an 
effective date of May 12, 1994, for service connection for 
status post myocardial infarction, coronary artery disease 
with hypertension, and cardiomegaly.

This case was the subject of a March 2000 hearing before the 
undersigned Board Member, and of Board remands dated in April 
2000 and December 2000.

In April 2001, the veteran contacted the RO to request his 
appeal be expedited.  The RO advised the veteran that it was 
still waiting for a response from the National Personnel 
Records Center (NPRC) regarding obtaining Letterman General 
Hospital records.  The veteran replied that he had received a 
response form his congressman's office that no additional 
records were available, and asked the RO to make a decision 
based on the current evidence.

In a letter dated in June 2001, the veteran's representative, 
following what she described as an in-depth conversation with 
the veteran, requested that the veteran's claims folder, 
which had been remanded to the RO by a Board remand in 
December 2000, be routed back to the Board for consideration 
based on the evidence of record.  The representative asserted 
that the RO had completed its duty to assist procedures.   
The Board has therefore proceeded to a decision in this 
matter.


FINDINGS OF FACT

1.  The veteran did not submit a claim for service connection 
for hypertension or cardiovascular disability in 1980 or 
1981.  The veteran's October 1980 claim was for nonservice-
connected pension benefits only.

2.  The veteran filed a claim for service connection for 
"high blood pressure" (hypertension) in February 1990.  He 
did not submit a notice of disagreement within one year of 
the May 1990 RO rating decision denying a claim for service 
connection for hypertension.

3.  The veteran did not have hypertension in service or upon 
discharge from service; he did not have hypertension to a 
compensable degree within one year of discharge from service.

4.  In the May 1990 RO rating decision denying service 
connection for hypertension, there was no error of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, with which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.

5.  The date of claim for service connection for status post 
myocardial infarction, coronary artery disease, and 
cardiomegaly, is May 12, 1994; this is also the date of the 
application to reopen a claim for service connection for 
hypertension.

6.  The only basis for service connection for status post 
myocardial infarction, coronary artery disease with 
hypertension, and cardiomegaly, is that these disabilities 
are currently aggravated by service-connected PTSD.  The 
effective date for service connection for PTSD is May 12, 
1994.


CONCLUSIONS OF LAW

1.  The May 1990 RO determination that denied a claim for 
service connection for hypertension is final.  38 U.S.C.A. § 
7105 (West 1991).

2.  There was no clear and unmistakable error in the May 1990 
RO rating decision that denied entitlement to service 
connection for hypertension.  38 C.F.R. § 3.105(a) (2001).

3.  The criteria for an effective date earlier than May 12, 
1994, for service connection for status post myocardial 
infarction, coronary artery disease with hypertension, and 
cardiomegaly, are not met.  38 U.S.C.A. §§ 1155, 5110 (West 
1991);  38 C.F.R. §§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran seeks an earlier effective date for service 
connection for hypertension and heart disease.  Currently, he 
is service connection for these conditions as secondary to 
PTSD, with the same effective date as the effective date for 
service connection for PTSD, May 12, 1994.  The veteran 
maintains that he submitted a claim for service connection 
for hypertension and heart disease in October 1980, that went 
unadjudicated until May 1990, and that the May 1990 denial of 
his claim for service connection for hypertension contains 
clear and unmistakable error (CUE).  He further believes that 
his hypertension began at about the time he was discharged 
from service, and that he should be awarded service 
connection effective October 1980, the date he contends he 
first submitted a claim for service connection for 
hypertension and heart disease.  

In this decision, the Board finds that the veteran did not 
submit a claim for service connection for hypertension or 
heart disease in October 1980, and that there was no CUE in 
the May 1990 RO rating decision denying service connection 
for hypertension.  The Board further finds that May 12, 1994, 
the effective date for service connection for PTSD, is also 
the correct effective date for service connection for the 
veteran's hypertension and heart disease.

The service medical records, including the examination for 
discharge, contain no findings or diagnosis of hypertension 
or heart disease.  The diastolic blood pressure upon 
discharge from active service was 88, and was even lower, at 
80, in April 1971 at the time of an examination for reserve 
service.  The report of medical history completed by the 
veteran in April 1971 discloses that he specifically denied 
that he had or ever had experienced hypertension.  He also 
denied that he had or ever had heart disease and the clinical 
evaluation was normal.  

In September 1980, the veteran was hospitalized for alcoholic 
cardiomyopathy, left cerebral embolus from cardiomyopathy, 
and alcohol abuse, among other conditions.  The treating 
physicians opined that the veteran had severe cardiomyopathy 
due to his history of alcohol intake.  Blood pressure 
readings during the September 1980 hospitalization included 
readings of 116/96 and 120/90.  The staff psychiatrist who 
prepared the hospital discharge summary also noted in the 
section of his report describing the history as conveyed by 
the veteran that the veteran was informed that he had high 
blood pressure upon discharge from service in 1968, but that 
this went untreated.  

VA treatment records from 1988 and 1989 show repeated blood 
pressure readings with diastolic pressure of 100 or more and 
systolic pressure generally in the 135-150 range.  By the 
time of a March 1999 VA examination, his high blood pressure 
was under control with medications.

In October 1980, the veteran filed an application for 
compensation or pension on the standard VA form.  On the 
blocks for reporting his military service, the veteran 
entered the dates of his active service ending in 1968.  He 
made no reference to reserve service.  The application form 
specifically requested that the claimant identify the 
disabilities for which the claim was made and to list the 
date of onset of each disability.  The veteran listed his 
disabilities as: enlarged heart that began on September 1, 
1980; numbness in the right hand that began in August 1980; 
and swelling in the left hand that began in October 1980.  On 
the section of the form where he was asked to report relevant 
treatment in service he wrote "N/A" (nonapplicable).  On the 
section of the form where he was requested to report post 
service treatment, he gave no date of treatment other than 
September and October  1980.  He reported the treatment was 
at the Ft. Miley VA Hospital.  The RO requested and received 
the records from Ft. Miley.

In April 1981, the RO granted non-service-connected VA 
pension benefits to the veteran, based on alcoholic 
cardiomyopathy rated as 60 percent disabling, residuals of a 
cardiovascular accident rated as 30 percent disabling, and 
alcoholic liver disease rated as noncompensably disabling.  
On the rating sheet is a handwritten note that the disability 
was due to the veteran's own misconduct, specifically, 
alcoholism. 

In February 1990, the veteran submitted a claim for service 
connection for "high blood pressure."  

In May 1990, the RO denied a February 1990 claim for service 
connection for hypertension, on the basis that essential 
hypertension was not shown to have been incurred or 
aggravated during military service.  The RO found that the 
veteran's blood pressure was normal at his separation 
examination in October 1968, and that there was no evidence 
of hypertension to a compensable degree within one year of 
military separation.  The RO elaborated that the first 
evidence of hypertension was many years after military 
service.  The RO received no further correspondence from the 
veteran until May 1994.

On May 12, 1994, the RO received the veteran's application 
for service connection for PTSD and hypertension, claimed as 
beginning on active duty.

In a rating decision dated in May 1999, the RO granted 
service connection for hypertension as secondary to the now-
service-connected disability of post-traumatic stress 
disorder (PTSD), rating the hypertension as noncompensably 
disabling effective May 12, 1994.

In July 1999, the RO deferred rating as to inclusion of the 
veteran's stroke and heart condition with his service-
connected PTSD, pending a VA examination to establish the 
appropriate level of evaluation.  

In a rating decision dated in October 1999, the RO 
established ratings of 0 percent from May 1994 to February 2, 
1999; 100 percent from February 28 to May 1999, and 30 
percent from June 1999 forward, for status post myocardial 
infarction, coronary artery disease with hypertension and 
cardiomegaly.

In October 1999, the veteran submitted a notice of 
disagreement with the rating and effective date for service-
connected hypertension.  He maintained generally that he 
should receive a 100 percent evaluation of service connected 
disabilities from 1980 to 1981 when he received pension 
benefits.  He specifically sought an effective date of 
"1981", and a rating of 20 percent for his heart condition 
and hypertension.  He contended that his 1980 application for 
compensation or pension should have been construed as an 
application for service connection.

In November 1999, the RO expanded its characterization of the 
service-connected disability as status post myocardial 
infarction, coronary artery disease, with hypertension and 
cardiomegaly.  The RO also awarded an increased rating to 30 
percent, for that disability for the period from May 12, 
1994, to February 27, 1999; the RO continued the 100 percent 
and 30 percent ratings after February 27, 1999, in accordance 
with the awards in the October 1999 rating.

In November 1999, the RO denied the claim for an effective 
date earlier than May 12, 1994, on the grounds that the 
veteran's 1980 claim was an application for pension only, and 
that service connection for hypertension was ultimately 
granted as secondary to PTSD rather than on a direct basis, 
so that there was no basis upon which the veteran could 
establish an effective date earlier than May 12, 1994, the 
effective date for service connection for PTSD.

At a March 2000 Board hearing, the veteran contended he had 
hypertension at discharge from service, and that he was held 
in Oakland for about three days after discharge from service 
to get his blood pressure down.  He reported he repeatedly 
lost jobs after service and was unable to pass company 
physicals because of his hypertension.  He stated the first 
time he was diagnosed with hypertension was during service in 
Vietnam.  He described his medical history and employment 
history since discharge from service.

In April 2001, the RO issued a statement of the case on the 
issue of whether CUE was committed in a rating decision dated 
May 16, 1990, in failing to grant service connection for 
hypertension.  The RO found that the evidence showed no 
record or diagnosis of hypertension or readings indicative of 
hypertension from 1964 to 1971.  The RO further concluded 
that the first diagnosis of hypertension was after a 
cardiovascular accident in September 1980.  The RO reasoned 
that CUE was not committed in the May 16, 1990, rating 
decision, because the decision clearly documented no 
diagnosis of hypertension during the veteran's period of 
active duty or within a year of discharge from active duty, 
and therefore properly denied the claim for service 
connection for hypertension on a direct and presumptive 
basis.  The RO further asserted in its April 2001 statement 
of the case that subsequent reserve service medical records 
also did not show evidence of hypertension or any other 
cardiovascular disease within a year of discharge from active 
duty.

Also in April 2001, the RO issued a supplemental statement of 
the case on the issue of entitlement to an effective date 
prior to May 12, 1994, for the grant of service connection 
for hypertension.  The claim was denied on the basis that 
service connection for hypertension was warranted only the 
ground that it was secondary to service-connected PTSD.  
Since the effective date for service connection for PTSD was 
May 12, 1994, the RO reasoned, the effective date for service 
connection for hypertension secondary to PTSD could be no 
earlier than May 12, 1994.

Later in April 2001, the veteran submitted a VA Form 9, 
appealing all issues in the statement of the case and any 
supplemental statements of the case, asserting that he 
continued to disagree with the decision made regarding an 
earlier effective date based on CUE.  The veteran emphasized 
his contention that the local VA office had not attempted to 
contact the military medical centers regarding the "1981" 
claim (he appears to be referring to an April 1981 rating 
decision granting nonservice-connected pension only -- the 
actual date of claim was October 1980) for a heart condition.  
He asserted error in the "1981" claim, or, more precisely, 
adjudication of his claim.


General Provisions of Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996);  see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A specific claim in the form prescribed by the Administrator 
must be filed in or der for benefits to be paid to any 
individual under the laws administered by the Veterans 
Administration.  (38 U.S.C. § 3001(a)).  A claim by a veteran 
for compensation may be considered to be a claim for pension; 
and a claim for pension may be considered to be a claim for 
compensation.  The greater benefit will be awarded, unless 
the claimant specifically elects the lesser benefit.  
38 C.F.R. § 3.151 (1980).

Cardiovascular-renal disease, including hypertension, will be 
considered to have been incurred in service if manifest to a 
compensable degree within one year of separation from 
service, even though there is no evidence of such disease 
during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The effective date of an evaluation and award of compensation 
after a final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later, 
except as otherwise provided.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(q)(1)(ii).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a). 

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court held that 
merely to aver that there is CUE in a case is not sufficient 
to raise the issue.  Stated another way, while the magic 
incantation "clear and unmistakable" need not be recited in 
haec verba, to recite it does not suffice, in and of itself, 
to raise the issue.  CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, with which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Even if error is present, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of is not CUE.  The Court has interpreted 38 
C.F.R. § 3.105(a) to require that a final RO decision be 
reversed or amended only when the claimed error, had it not 
been made, "would have manifestly changed the outcome at the 
time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 
(1992); see also Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
The United States Court of Appeals for the Federal Circuit 
upheld this standard in Bustos v. West, 179 F. 3d 1378 (Fed. 
Cir. 1999).

A review for CUE is only upon the evidence of record at the 
time the decision was entered, with exceptions not applicable 
in this matter.  See Fugo, 6 Vet. App. 43; see also Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001) (Affirming the 
Court's interpretation of 38 U.S.C. § 5109A that RO CUE must 
be based upon the evidence of record at the time of the 
decision).

In 1999, VA published rules implementing the provisions of 
section 1(b) of Pub. L. No. 105-111 (Nov. 21, 1997), that 
permit challenges to Board decisions on the grounds of CUE.  
64 FR 2134 (Jan. 13, 1999).  Those regulations were 
challenged in the U.S. Court of Appeals for the Federal 
Circuit.  On December 8, 2000, that court upheld all of the 
challenged regulations with the exception of Rule 1404(b) (38 
CFR 20.1404(b)).  To the extent that Rule 1404(b) provided 
that a CUE motion which failed to specifically allege error 
would be denied, rather than dismissed without prejudice to 
refiling, the Court stated:

We hold that CUE Rule 1404(b) (codified at 38 CFR 
20.1404(b)) is invalid because, in conjunction with 
the CUE Rule 1409(c) (codified at 38 CFR 
20.1409(c)), it operates to prevent Board review of 
any CUE claim that is the subject of a motion that 
is denied for failure to comply with the pleading 
requirements of Rule 1404(b).  That is contrary to 
the requirement of 38 U.S.C. 7111(e) that a CUE 
claim 'shall be decided by the Board on the 
merits.'

Disabled American Veterans v. Gober, 234 F.3d 682, 704 (Fed. 
Cir. 2000).  See also id. at 698-99 (discussion of Rule 
1404(b)).

Based on that holding, VA amended Rule 1404(b) to provide 
that the Board will dismiss such motions without prejudice to 
refiling.  66 FR 35902 (Jul. 10, 2001).  

The Board notes that, to date, there are no comparable 
regulatory provisions governing RO CUE.  Absent such rules, 
and the statutory background and legislative history present 
in Disabled American Veterans v. Gober, supra., the Board 
does not find the regulations governing Board CUE are 
applicable in this matter.   The Board further notes that the 
Court spoke in Russell v. Principi, 3 Vet. App. 315, to 
claims of CUE under 38 C.F.R. 3.105(a) and held:

One final cautionary note: our imprimatur on 
the remedy created by the Secretary as to 
[CUE] does not mean that the same issue may 
be endlessly reviewed.  . .  Once there is a 
final decision on the issue of [CUE] because 
the AOJ decision was not timely appealed, or 
because a BVA decision not to revise or amend 
was not appealed to this Court, or because 
this Court has rendered a decision on the 
issue in that particular case, that 
particular claim of [CUE] may not be raised 
again.  [Citations omitted.]

Therefore, the Board is constrained at this time to find that 
an allegation or allegations that fail to rise to the level 
of a valid claim of RO CUE must be denied and may not be 
raised again. 

Duty to Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2001), contains extensive 
provisions potentially modifying the adjudication of all 
pending claims.  See Holliday v. Principi, 14 Vet. App. 280 ( 
2001) (holding that the VCAA may be "potentially applicable 
to claims pending on the date of the VCAA's enactment"), 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

During the pendency of this matter, the law as to whether the 
VCAA applies to CUE actions has evolved.  The Court has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims, and does not require remand of RO CUE claims).  The 
general underpinning for the holding that the VCAA does not 
apply to Board CUE claims is that regulations and numerous 
legal precedents establish that a review for CUE is only upon 
the evidence of record at the time the decision was entered 
(with exceptions not applicable in this matter).  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 
F.3d 1348 (Fed. Cir. 2001) (Affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).  
Further development of the evidence in an RO CUE claim cannot 
be the basis for a remand, because the record upon which a 
CUE claim is to be decided is the record as it existed at the 
time of the decision in which CUE is alleged.

The veteran has been informed of the law and regulations 
pertaining to earlier effective date claims.  As the veteran 
was informed in statements and supplemental statements of the 
case for the issues on appeal, the effective date of an 
evaluation and award of compensation after a final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later, except as 
otherwise provided.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(1)(ii).  He was properly advised of the controlling 
legal criteria and of the evidence necessary to substantiate 
the earlier effective date claim.  He has also been 
repeatedly informed of the law pertaining to claims of RO 
CUE.

The Board has twice undertaken development action, with 
limited success, to obtain medical evidence and pursue 
unclear contentions of outstanding military medical records.  
In April 2001, the veteran informed VA that a Member of 
Congress had advised him that no further records were 
available from NPRC.  More importantly, correspondence 
received from the veteran's representative in June 2001 
maintains that, after an in-depth conversation between the 
veteran and his representative, they are now of the view that 
that the RO has completed its duty to assist in development 
of the veteran's claims.  Given the circumstances of this 
matter where the veteran possesses the best knowledge of the 
nature and likely existence of the alleged potential service 
department records from his period of reserve service, the 
Board concludes that the veteran and his representative are 
in a better position than the Board to determine whether all 
pertinent existing evidence has been obtained.  This is 
especially so in this matter where the allegation, if such, 
of service department records post-dating his period of 
active service has been murky at best.  In addition, the 
veteran and his representative have been advised of the 
results of assistance provided by a Member of Congress and 
have clearly affirmed that they fully have discussed the 
question of whether the duty to assist has been satisfied in 
this matter and concluded that it was.  Accordingly, the 
Board concludes that the duty to assist has been satisfied 
and that the June 2001 communication from the veteran's 
representative, constitutes a knowing waiver of any further 
duty to assist obligation by VA.

Because the record is fully developed, the requirement under 
the VCAA that the RO explain what evidence the RO and what 
evidence the appellant must secure is moot.  The Board finds 
that the RO has fully satisfied the requirements of the VCAA 
and the veteran has received the full benefit of the notice 
and development requirements of the VCAA.  Accordingly, it is 
not prejudicial for the Board to proceed to decide the claim 
without further referral to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Analysis

While the claim has been developed properly as two issues as 
noted on the title page above, the appellant and his 
representative have advanced what the Board deems to be three 
general theories of entitlement to the benefits sought on 
this appeal.  Accordingly, for purposes of clarity the Board 
will address each of these theories in turn.

(A)  The 1980 Claim

The veteran contends that the RO failed to acknowledge, 
adjudicate, and grant, a claim for service connection for 
hypertension contained in his original claim for benefits.   
He believes the proper effective date for service connection 
for hypertension is October 1980, the date of his initial 
application for benefits.  He argues that the RO failed to 
recognize his October 1980 claim as both a claim for service 
connection as well as a claim for pension benefits.  
Therefore the RO's May 1981 adjudication of a claim for 
nonservice-connected pension benefits was incomplete as to 
the pending claims.   Thus, the unadjudicated claim for 
entitlement to service-connected compensation benefits 
remained open from October 1980.  Under this theory of 
entitlement, the "date of claim" for fixing the effective 
date of the award would be the date of the original 
application for benefits filed in October 1980.

The Board finds that the RO did not fail to adjudicate a 
pending claim for service connected compensation benefits 
filed in October 1980.  The October 1980 application for 
pension or compensation requested the claimant to list the 
disabilities for which the claim was made and the date of 
onset of each disability.  The veteran listed the nature of 
sickness, disease or injuries for which the claim is made and 
date such began as: enlarged heart, September 1, 1980; 
numbness in the right hand, August 1980; swelling in the 
right hand, October 1980.  He did not report any service 
after 1968.  When asked to report any treatment at a service 
department facility, he responded that this was not 
applicable to his claim.  His only reported medical treatment 
for the claimed disabilities was post service at a VA 
facility.  (The Board notes in passing that the veteran 
referred to treatment post active service at Ft. Miley, 
California, but as the veteran correctly noted on the form, 
Ft. Miley is the title of a well known VA medical facility in 
the San Francisco region, not a service department facility.)

The medical records underlying the claim for benefits in 1980 
included the service medical records.  These contained no 
findings or diagnosis of hypertension and diastolic blood 
pressure upon discharge from active service was 88, and was 
even lower, at 80, in April 1971 at the time of an 
examination for reserve service.  The report of medical 
history completed by the veteran in April 1971 discloses that 
he specifically denied that he had or ever had experienced 
hypertension.  The treatment records from 1980 clearly 
described the veteran's heart and cardiovascular disabilities 
as due to alcoholism.  A staff psychiatrist did note in a 
detailed description of history as provided by the veteran 
during the September 1980 hospitalization that the veteran 
was informed of high blood pressure on discharge from service 
that went untreated.  However, this lay history was 
inconsistent with, and is greatly outweighed in evidentiary 
value by, the medical diagnoses in the hospital report, which 
attributed the veteran's cardiovascular illnesses to alcohol 
intake.  The physician's report contains lengthy discussion 
of the negative effects of alcohol on the veteran's heart, 
and the diagnoses rendered reflect alcohol as the cause of 
the veterans' disability. 

Under the governing regulation, the RO had discretion to 
determine whether the application submitted by the veteran in 
October 1980 was a claim for compensation or pension.  38 
C.F.R. § 3.151 (1980) ("A claim by a veteran for compensation 
may be considered to be a claim for pension; and a claim for 
pension may be considered to be a claim for compensation." 
(Emphasis added)).  Based on the information provided by the 
claimant on the application, as well as the evidence in 
support of the application, it clearly was reasonable for the 
RO to determine that the dates of onset listed by the veteran 
for each disability, in view of his dates of service, and his 
express denial of treatment in service, demonstrated that the 
October 1980 application was only for pension benefits.  See 
Stewart v. Brown, 10 Vet. App. 15, 18-19 (1997).  The 
appellant's reliance on Isenhart v. Derwinski, 3 Vet. App. 
177 (1992) for the proposition that it was mandatory for the 
RO to consider the application as a claim for service 
connection is misplaced, as that case involved a claim for 
death benefits that was governed by 38 C.F.R. § 3.152(b)(2), 
not 38 C.F.R. § 3.151.  

In this regard, since the RO properly determined that the 
October 1980 application was not for service connected 
compensation benefits, there was no "grave procedural error" 
under Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  Nor was 
VA under any obligation to provide a medical examination or 
to obtain a medical opinion as to a compensation claim for 
hypertension or heart disease that did not exist at the time 
of the RO determination in April 1981.  See Simmons v. West, 
13 Vet. App. 501, 506-07 (2000). 

The appellant has at times characterized the RO's failure to 
discern and adjudicate a claim for service connection in 1980 
as CUE.  The essential predicate for a claim for CUE, 
however, is that there was a prior adjudication that became 
final.  In this case, even assuming the October 1980 
application was a purported claim for service-connected 
compensation benefits, the RO did not adjudicate this 
purported claim for compensation benefits in 1981.  
Therefore, there was no prior final adjudication of that 
purported claim.  Thus, CUE is not the appropriate standard 
of review as to whether the proper date of claim is October 
1980.  

The general standard of review for claims for veterans' 
benefits in effect in 1980 and 1981, as now, is that of the 
benefit of the doubt.  Under this standard, the veteran 
prevails in establishing any material point when there is an 
approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102 (1980).  As noted above, however, the RO had 
discretionary authority as to whether the treat the October 
1980 application as a claim for service connection.  For 
reasons noted above, the RO's determination that the October 
1980 application was only for pension benefits was well 
within the bounds of discretion.


(B)  CUE in the May 1990 Rating Determination 

The veteran has also alleged RO CUE in the May 1990 denial of 
a February 1990 claim for service connection for hypertension 
alleged to have begun in October 1968.  This was a claim for 
service connection for hypertension, since the veteran was 
alleging that current hypertension began during his period of 
active service.  

The RO denied the claim in May 1990 on the basis that 
essential hypertension was not shown to have been incurred or 
aggravated during military service, and was not present to a 
compensable degree within one year after service.  The RO 
noted in the May 1990 decision that the veteran's blood 
pressure was 130/88 at separation from active service.  At 
enlistment for reserve duty in April 1971, blood pressure was 
128/80.  As the RO noted, there was no diagnosis of 
hypertension during service, and there was no showing of 
hypertension to a compensable degree within a year of 
discharge form service (see 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1989), requiring diastolic blood pressure of 100 
or more for a compensable rating for hypertension), nor was 
there hypertension shown in April 1971 (diastolic blood 
pressure was 80), over two years after service. 

The veteran did not submit a notice of disagreement within 
one year of the May 1990 RO determination denying service 
connection for hypertension, and it became final.  38 
U.S.C.A. § 7105 (West 1991).  A finding of CUE in the May 
1990 RO rating decision would be required to reverse or amend 
the decision.  38 C.F.R. 38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a). 

In its May 1990 RO rating decision, the RO properly denied 
the claim for service connection for hypertension on a direct 
basis since the inservice medical evidence showed he did not 
have hypertension in service or upon discharge from service 
or for over two years thereafter.  The RO also properly 
denied service connection for hypertension on a presumptive 
basis, since the veteran did not have hypertension to a 
compensable degree within a year of separation from service.  
As late as April 1971, the veteran expressly denied on a 
report of medical history that he had or ever had experienced 
hypertension.  The record further reflected that in his 
October 1980 application, the claimant listed the date of 
onset of his claimed disabilities of the cardiovascular 
system as long after his period of active service.  A 
reasonable fact finder easily could have concluded on this 
record that the negative evidence against the claim greatly 
outweighed the positive evidence in favor of the claim in 
1990.  This is particularly so as the positive evidence 
comprised only the lay medical history as provided by the 
veteran during his September 1980 hospitalization and in his 
evidentiary assertions, including his February 1990 
application for compensation, that he had hypertension during 
service and shortly after service.  These statements were 
contradicted by the veteran's own April 1971 report of 
medical history alone, as well as the actual clinical 
findings of record at the time of separation from active 
service and on the April 1971 examination.

With respect to the allegation that the RO committed legal 
error by failing to apply 38 U.S.C.A. § 1154(b), it was not 
indisputable in May 1990 that the claimant had established 
status as a combat veteran.  There were no awards or 
decorations establishing combat service.  His military 
occupational specialty was wheeled vehicle mechanic.  
Moreover, even as a combat veteran, a claimant can only gain 
the evidentiary advantages of 38 U.S.C.A. § 1154(b) as to 
those matters he is competent to report.  The claimant as a 
lay party lacked the competence to establish a medical 
diagnosis or to provide a medical opinion as to the etiology 
of a disability.  Furthermore, even if only the claimant's 
own statements were considered, there was an obvious 
discrepancy between his statements of medical history in 1980 
alleging the presence of hypertension in service, his 1990 
claim maintaining that hypertension began in service, and his 
1980 application where he failed to allege the onset of 
hypertension in service.  Thus, a fact finder could have 
concluded that the claimant's lay evidence was not 
"satisfactory" or credible as to the claimed onset of 
hypertension in service.  This conflict in the record of the 
veteran's own assertions alone would defeat the application 
of 38 U.S.C.A. § 1154(b).  Collette v. Brown, 82 F.3d 389 
(Fed.Cir. 1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Finally, even assuming the RO was obligated to apply 
38 U.S.C.A. § 1154(b), the actual normal clinical findings at 
the time of the separation examination in 1968 and the April 
1971 examination for reserve service, as well as the 
claimant's express denial that he had or ever had 
hypertension on his report of medical history in April 1971, 
rose to the level of clear and convincing evidence to the 
contrary to rebut the presumption.

In summary, there was no error in the RO's adjudication of 
the issue in 1990.  Since there was no error, it follows that 
there was no error of fact or law, that when called to the 
attention of later reviewers compels the conclusion, with 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error -- 
there was no CUE.

(C)  Effective Date of Award of Grant of Service Connection 
for Status Post Myocardial Infarction, Coronary Artery 
Disease with Hypertension and Cardiomegaly
 
As determined above, there was no claim for service 
connection for heart disability or hypertension in 1980, and 
the May 1990 rating decision denying service connection for 
hypertension did not contain CUE and is final.  The RO 
assigned May 12, 1994, the date of claim for service 
connection for service connection for status post myocardial 
infarction, coronary artery disease with hypertension, as the 
effective date of the award.  This was the first date upon 
which the RO heard from the veteran after the May 1990 final 
denial of service connection for hypertension.  

The effective date of an evaluation and award of compensation 
after a final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later, 
except as otherwise provided.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(q)(1)(ii).  The effective date in this case 
for service connection for status post myocardial infarction, 
coronary artery disease with hypertension, and cardiomegaly, 
therefore, can be no earlier than May 12, 1994.  This is the 
date of receipt of the reopened claim for hypertension 
following the final denial in 1990.  This is also the initial 
date of claim for service connection for status post 
myocardial infarction, coronary artery disease, and 
cardiomegaly.  Since this is a date more than one year after 
separation from active service, regardless of whether the 
date entitlement arose prior to May 12, 1994, there is no 
basis for an effective date of award of service connection 
for status post myocardial infarction, coronary artery 
disease, and cardiomegaly prior to May 12, 1994.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).

A second determinative basis for denying the earlier 
effective date claim is that the veteran's heart disability 
and hypertension are service-connected solely on the basis 
that they are aggravated by service-connected PTSD.  The date 
of claim for service connection for PTSD was May 12, 1994.  
Therefore, the effective date for entitlement to service 
connection for status post myocardial infarction, coronary 
artery disease, with hypertension and cardiomegaly, as 
secondary to service-connected PTSD, can be no earlier than 
the effective date for service connection for PTSD, May 12, 
1994.  

The appellant's representative has maintained, in essence, 
that the veteran's February 1990 claim was also a claim for 
service connection status post myocardial infarction, 
coronary artery disease, and cardiomegaly.  The 
representative argues that this claim was not adjudicated by 
the RO in May 1990, and thus for purposes of assigning an 
effective date of award, the date of claim is February 1990.  
With respect to this argument, the Board notes first that the 
claim in February 1990 was only for "high blood pressure."  
Thus, the Board finds this application did not include a 
claim for other cardiovascular disabilities.  

Second, there was in 1990 and remains no factual support for 
the conclusion that status post myocardial infarction, 
coronary artery disease, and cardiomegaly were present in 
service or within the applicable one year presumptive period 
post service.  The service medical records, including the 
examination at the time of discharge from active service and 
the examination for reserve service in April 1971 showed 
normal findings.  The medical history in April 1971 expressly 
denied the current or past existence of hypertension or other 
cardiovascular disability.  Thus, even assuming the February 
1990 claim represented a claim for other cardiovascular 
pathology other than hypertension, no entitlement to the 
benefit existed as of the date of the claim.  Under the law, 
the effective date of an award of service connection under 
the theory advanced by the representative would be the date 
of claim or the date that entitlement arose, whichever is 
later.   Since no entitlement existed prior to the date of 
grant of service connection for PTSD, even if the February 
1990 application was deemed to be a claim for service 
connection for disabilities other than hypertension, no 
effective date could be awarded prior to May 12, 1994, the 
date of the award of the grant of service connection for 
PTSD.

Finally, the Board does not find that there is an approximate 
balance of positive and negative evidence regarding service 
origin or the date of a claim for benefits in this appeal.  
Therefore, under the law the benefit of the doubt doctrine is 
not for application.



ORDER

The claim for an effective date earlier than May 12, 1994, 
for service connection for status post myocardial infarction, 
coronary artery disease with hypertension, and cardiomegaly, 
is denied.

The claim for a finding of CUE in a May 1990 RO rating 
decision denying service connection for hypertension is 
denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

